DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hau et al. (US 2012/0300459).
	Regarding claim 6, Hau discloses an illumination device, comprising: a housing (12; Paragraph [0023]); a light source (18; Paragraph [0023]); a pendulum supporting the light source, the pendulum pivotally coupled to the housing and configured to move the light source relative to the housing (62; Paragraph [0027]); a control unit for providing power to the illumination device and for controlling operation of the light source (72; Paragraph [0029]); and at least one wire electrically connecting the 
	Regarding claim 7, Hau further discloses wherein a support member coupled to the housing and the pendulum, the support member configured to allow pivotal movement of the pendulum and the light source relative to the housing (70; Paragraph [0027]); wherein the at least one wire is separate from the support member (76 & 78; Paragraph [0029]).
	Regarding claim 8, Hau further discloses a flame-shaped head, the light source disposed within the flame-shaped head (18 & 20; Paragraph [0023]).
	Regarding claim 9, Hau further discloses a flame-shaped head, the light source disposed within the flame-shaped head (18 & 20; Paragraph [0023]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hau et al. (US 2012/0300459).
Regarding claim 10, Hau teaches the invention of claim 9, including a flame shaped covering for the LEDs of the illumination device, but is silent as to a generally translucent tube-shaped sleeve disposed within the flame shaped head for creating a color effect when the light source transmits light through the color element. However, one of ordinary skill in the art would have reasonably contemplated modifying the invention of Hau to have a generally translucent tube-shaped sleeve disposed within the flame shaped head for creating a color effect when the light source transmits light through the color element in order to modify the color of the artificial flame of the illumination device of Hau in order to make an illumination device with a realistically colored flame effect. Therefore, it would have been obvious to modify the invention of Hau to have a generally translucent tube-shaped sleeve disposed within the flame shaped head for creating a color effect when the light source transmits light through the color element in order to modify the color of the artificial flame of the illumination device of Hau in order to make an illumination device with a realistically colored flame effect.
	Regarding claim 11, Hau teaches the invention of claim including wherein the device comprises at least one wire that is configured to avoid impact to the pivotal movement of the pendulum (76 & 78; Paragraph [0029]), but is silent as to whether the wires are coated or uncoated. However, one of ordinary skill in the art would have reasonably contemplated having the wires of Hau be uncoated since the positioning of the wires within the housing of Hau is such that they do not contact other elements of the illumination device and since uncoated wires use fewer materials and ease device assembly and manufacture because coating does not have to be removed from the electrical connection ends during manufacture. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hau to have the wires be uncoated since the positioning of the wires within the housing of Hau is such that they do not contact other elements of the illumination device and since uncoated wires use fewer materials and ease device assembly and manufacture because coating does not have to be removed from the electrical connection ends during manufacture.

Allowable Subject Matter
Claims 1-5 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an illumination device, comprising: a housing; a light source; a pendulum supporting the light source, the pendulum pivotally coupled to the housing and configured to move the light source relative to the housing; a control unit for providing power to the illumination device and for controlling operation of the light source; and at least one wire electrically connecting the light source to the control unit, the at least one wire having a diameter of about 0.5 millimeters or less to avoid impact to the pivotal movement of the pendulum.
Regarding claims 2-5, claims 2-5 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 12, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation wherein an illumination device, comprising: a housing; a light source; a color element including a generally translucent and tube-shaped sleeve; and a flame-shaped head, wherein the color element is disposed within the flame-shaped head; wherein the light source is configured to illuminate an upper portion of the flame-shaped head with light from the light source independent of the color element and to illuminate a lower portion of the flame-shaped head with light from the light source passing through the color element.


Regarding independent claim 14, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation wherein an illumination device, comprising: a housing; a light source disposed above the housing; a color element including a generally translucent and tube-shaped sleeve, wherein the color element is positioned over at least part of the light source such that the light source extends beyond a top end portion of the color element; and a flame-shaped head, wherein the light source and the color element are disposed within the flame-shaped head; wherein the light source is configured to illuminate an upper portion of the flame-shaped head with light from the light source independent of the color element and to illuminate a lower portion of the flame-shaped head with light from the light source passing through the color element.
Regarding claim 15, claim 15 is allowable for the reasons given in claim 14 because of their dependency status from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879